Smith, J., concurring. The opinion in the instant case is perfectly sound, but it is in irreconcilable conflict with the opinion in the case of Chicago, R. I. & Pac. Ry. Co. v. Bone, 203 Ark. 1067, 160 S. W. 2d 51, to which no reference is made. Convinced as I am, that the opinion in the instant case is correct, although in conflict with the opinion in the railroad case, supra,-1 concur in the opinion which correctly states the law. When Act 314 of 1939 was passed, § 1387, Pope’s Digest, was in effect, just as § 1394, Pope’s Digest, was in effect. Section 1387 is the section which, as the ma-' jority say, localizes actions against a public officer for acts done in virtue of, or under tbe color of bis office, and tbe majority say it was no,t repealed by Act 314. Tbe argument leading to that conclusion is sound and decisive, but it cannot be reconciled with tbe railroad case, supra, which held that § 1394, Pope’s Digest, localizing actions against railroads bad been repealed, as being in conflict with Act 314. In tbe dissenting opinion in tbe railroad case, supra, tbe question was asked, “Has this section, 1165, C. & M. Digest, now appearing as § 1387, Pope’s Digest, been repealed by Act 314; and, if so, where are we in the matter of jurisdiction as to venue of personal injury accidents?” A distinction has been made between tbe railroad case and tbe instant case, where no difference between tbe two cases exists. Tbe railroad case, like this case, was a suit for a personal injury. Certainly assaulting and beating another is a personal injury. Section 3, Cb. Torts, 52 Am. Jur. 362. In tbe majority opinion in tbe railroad case, it is said that: “It appears to us that this language (of Act 314) is all inclusive. 'All actions for damages for personal injury or death by wrongful act’ means just what it says, and that is that all personal injury actions shall be brought in one of tbe tym counties named. .(That is, in tbe county where tbe plaintiff resides, or where tbe injury occurred.) It does not say 'all actions, except as against railroad companies,’ but 'all actions,’ and we have several times so held.” Neither- does Act 314 say “all actions except actions against public officers.” It appears obvious to me that both § 138-7, Pope’s Digest, and § 1394, of that digest were repealed by Act 314, or neither was repealed by that act. Tbe opinion in the instant case is conclusive that § 1387 was not repealed, and is equally conclusive that § 1394 was not repealed. It is certain that neither section was expressly repealed, and if either was repealed at all it was by implication, and tbe opinion in tbe instant case shows that this was not done. It is inconsistent to bold that § 1394 was repealed bnt that § 1387 was not. Being of tbe opinion that neither section was repealed, I must, of course, concur in tbe bolding that § 1387 was not repealed. Tbe opinion in tbe railroad case is unsound and must sooner or later .be overruled, if we adhere to tbe opinion in tbe instant case.